DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  the 2nd line of the claim reads “…received form the user…”  The word “from” should be amended to read “from.” The 6th line of the claim reads “…has previously specified by not purchased…” The word “by” should be amended to read “but.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea grouped in certain methods of organizing human activities.  This judicial exception 

Step 1
    Applying Step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-9)  and a computer program product system comprising a non-transitory computer readable storage medium (claims 10-18).  (Step 1: Yes) Therefore, we proceed to Step 2A, Prong 1.

Step 2A Prong 1
   Claim 1 is considered representative of the claimed invention. 
   Claim 1 recites a method comprising: 
   receiving, at an online system, one or more criteria for a merchant system issuing a virtual credit card to a user;
    receiving, at the online system, information describing a user from a merchant
system, the information describing the user including characteristics of the user and characteristics of one or more prior orders by the user from the merchant system;
     receiving information at the online system from the merchant system describing a current order by the user from the merchant system;
     determining, by the online system, a probability of each of one or more amounts for the virtual credit card issued by the merchant system causing the user to complete a purchase of the current order from the merchant system by the online system applying a merchant system, and the information describing the current order by the user from the merchant system;
     selecting, by the online system, an amount for the virtual credit card having a maximum probability of the user completing the purchase of the current order from the merchant system;

     receiving, at the online system, payment information for the current order from
the merchant system, the payment information received by the merchant system via a checkout page transmitted by the merchant system to a client device of the user;
      responsive to the online system determining the current order satisfies at least a threshold amount of criteria for the merchant system issuing the virtual credit card to the user and responsive to the online system receiving the payment information for the current order, generating a virtual credit card for the user by debiting an account maintained by the online system for the merchant system by the selected amount; and 
     transmitting information describing the virtual credit card from the online system to the merchant system for display on an order confirmation page displayed by the merchant system.

    Under a broadest reasonable interpretation, the claim limitations (excluding the italicized language) recite an abstract idea under certain methods of organizing human activity as the claim recites a process of determining offers to be made to a user and completing transactions based on the offer. The mere nominal recitation of generic computer components (online system, merchant system, client device) does not necessarily restrict the claim form reciting an abstract idea. Thus, the claim 1 recites an abstract idea. (Step 2A Prong 1: Yes) 

Step 2A Prong 2
    This judicial exception is not integrated into a practical application because the  additional elements – online system, merchant system, client device – result in no more than simply applying the abstract idea using generic computers recited at a high level of generality (see specification, e.g., paras 18-21, fig 1, 2). The one or more computing devices receive and analyze data, communicate with each other (transmitting information).  Each of these additional elements, individually or in combination, amounts to no more than merely using these computer components as tools to perform the abstract idea (See e.g., MPEP §2106.05(f)).  Thus, these additional elements do not meaningfully limit the abstract idea and hence do not integrate the abstract idea into a practical application.   (Step 2A Prong 2: No)
   This judicial exception is further not integrated into a practical application because the  additional limitation – transmitting information describing the virtual credit card…for display on an order confirmation page displayed…- recites insignificant extra-solution activity of merely transmitting information. (MPEP 2106.05(g)). Hence, this additional limitation, considered individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea. (Step 2A-Prong 2:  No)
Step 2B   
    As discussed above with respect to integration of the abstract idea into a practical application (Step 2A, Prong 2), the additional elements – online system, merchant system, client device - do not add significantly more to the exception.  The additional elements amount to no more than instructions to apply the exception using generic components.   Merely “applying” the exception using generic computer components fails to provide an inventive concept.  These additional elements, when considered separately or in combination, are not sufficient to amount to significantly more than the judicial exception. Therefore the claim is not patent eligible. (Step 2B: NO)
   Further, a conclusion that an additional limitation described as insignificant extra-solution activity in step 2A should be re-evaluated in step 2B.  Here, the final “transmitting…” limitation recited insignificant extra-solution activity.  This does not integrate the abstract idea into a practical application because it has been determined, by the courts, that the concept of transmitting/outputting information is well understood, routine, conventional activity (see MPEP 2106.05 (d)(II) and (g), See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93). (Step 2B:  No)
   For the above-cited reasons, claim 1 is not patent eligible under 35 USC 101.  
   Similar arguments are applicable to independent claim 10, which recites limitations that are substantially similar to those of claim 1.  Therefore, the claim is rejected under a similar rationale as claim 1 described above.    

Dependent claims 2-9 and 11-18 are also rejected under 35 U.S.C. 101.     Dependent claims 2 (selecting the amount…) and 7-9 further define the abstract idea by further describing the virtual credit card, data used for analysis to make determinations about it and to engage in a transaction relevant to it.  
    Claim 2 also recites an additional limitation that transmits data for which arguments from the transmitting step of claim 1 are applicable.  The same arguments are applicable to claims 3-6 as they further describe the additional limitation by detailing the content of the transmitted message.     The additional limitation recited in claim 2, when considered both individually and as an ordered combination, does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea.   
   The limitations of claims 11-18 are similar to the limitations of claims 2-9, respectively.  Therefore, similar arguments are applicable to claims 11-18  as were applied to claims 2-9.  The claims are rejected under 35 USC 101.
   
   For the reasons cited above, claims 1-18 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-3, 7-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herz et al. (U.S. 2001/0014868) in view of Kurapati (U.S. 2016/0086222) and further in view of Hardesty et al. (U.S. 2004/0083183).        
   Re claim 1: Herz shows a method comprising:
    receiving, at an online system, one or more criteria for a merchant system issuing a virtual credit card to a user (paras 2, 4, 37, expected profit, fig 1, where paragraphs 2, 5, 27, 29, 38 describe a coupon which examiner interprets as a virtual credit card, as a coupon represents an amount of credit and may be digital/online)); 
     receiving, at the online system, information describing a user from a merchant
system, the information describing the user including characteristics of the user and characteristics of one or more prior orders by the user from the merchant system
(paras 30, 33 – profile of shopper includes demographics, records of info requested, and previous products purchased (116-123, claim 1), in conjunction with para 37, re receiving and evaluating a profile);
   receiving information at the online system from the merchant system describing a current order by the user from the merchant system 
(para 24, 38 showing the system facilitates any or all of the necessary transactions, such as electronic ordering or payment, if the shopper decides to accept an offer; paras  36-38 describing determining a shopper’s goals, selecting and presenting offers in conjunction with para 39 that shows as paras 36-38 are occurring, the system is monitoring the user and updating a profile as the user is considering and selecting products and offers); 
    receiving, at the online system, payment information for the current order from the merchant system, the payment information received by the merchant system via a checkout page transmitted by the merchant system to a client device of the user (paras 24, 290, user checking out and getting customized offer presented);     
     transmitting information describing the virtual credit card from the online system to the merchant system for display on an order confirmation page displayed by the merchant system (para 4, offers communicated to vendor).  
   Herz shows selecting offers that are likely to result in profitable sales and the system determines a shopper’s likelihoods/probabilities of accepting multiple offers on a current order (para 37; (para 24, 38 showing the system facilitates any or all of the necessary transactions, such as electronic ordering or payment, if the shopper decides to accept an offer; paras  36-38 describing determining a shopper’s goals, selecting and presenting offers in conjunction with para 39 that shows as paras 36-38 are occurring, the system is monitoring the user and updating a profile, the profile which is used to determine accepting of offers,  as the user is considering and selecting products and offers)). 
   Herz does not expressly show 
     determining, by the online system, a probability of each of one or more amounts for the virtual credit card issued by the merchant system causing the user to complete a purchase from the merchant system by the online system applying a trained machine-learned model to characteristics of the user, characteristics of one or more prior orders by the user from the merchant system or 
    selecting, by the online system, an amount for the virtual credit card having a maximum probability of the user completing the purchase of the current order from the merchant system.  
   Kurapati shows determining a probability of a user accepting one or more amounts of an offer to complete a purchase by applying a machine learning model to characteristics of the user and of prior orders of the user  and selecting, by the online system, an amount for the virtual credit card having a maximum probability of the user completing the purchase from the merchant system
(see, e.g., paras 319,  320, fig 72C, showing a machine learning model determining a maximum probability for one of several available offers).
   Herz shows analysis to determine a likelihood of a user accepting an offer.  Kurapati determines a maximum probability among of acceptance for several offers.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Herz to incorporate a more detailed process as shown in Kurapati to specifically indicate an offer to which a merchant can direct his efforts to present to a user.  
   Herz further shows determining information about an order and determining profit and that it meets merchant profit maximum and then issuing award (paras 4, 37). Herz and Kurapati do not expressly show responsive to the online system determining the current order satisfies at least a threshold amount of criteria for the merchant system issuing the virtual credit card to the user and responsive to the online system receiving the payment information for the current order, generating a virtual credit card for the user by debiting an account maintained by the online system for the merchant system by the selected amount.
   Hardesty shows if a reward is provided to a user from a merchant, the user will initially be credited the amount and the merchant will then be charged by automatically debiting an amount from a merchant’s account (para 71, lines 1-10).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Herz and Kurapati that show determining and providing offer to a user from a merchant, Hardesty that explains a completion of the actual provision of a reward by charging the merchant, in order to pay for the reward. 
   Re claim 2: Herz in view of Kurapati and further in view of Hardesty shows the method of claim 1.   
     Herz further shows selecting offers that are likely to result in profitable sales and the system determines a shopper’s likelihoods/probabilities of accepting multiple offers on a current order (para 37; (para 24, 38 showing the system facilitates any or all of the necessary transactions, such as electronic ordering or payment, if the shopper decides to accept an offer; paras  36-38 describing determining a shopper’s goals, selecting and presenting offers in conjunction with para 39 that shows as paras 36-38 are occurring, the system is monitoring the user and updating a profile, the profile which is used to determine accepting of offers,  as the user is considering and selecting products and offers)).  
   Regarding the limitation, transmitting a message from the online system to the merchant system, the message including the selected amount and for display to the user, Herz further shows offers communicated to vendor (abstract and para 4 in conjunction with para 37).
   Regarding the limitations,  
      wherein selecting, by the online system, the amount for the virtual credit card having the maximum probability of the user completing the purchase of the current order from the merchant system comprises:
     selecting the amount for the virtual credit card having the maximum probability of the user completing the purchase of the current order from the merchant system,    
Kurapati further shows determining a probability of a user accepting one or more amounts of an offer to complete a purchase by applying a machine learning model to characteristics of the user and of prior orders of the user and selecting, by the online system, an amount for the virtual credit card having a maximum probability of the user completing the purchase from the merchant system
(see, e.g., paras 319,  320, fig 72C, showing a machine learning model determining a maximum probability for one of several available offers).
   Herz shows analysis to determine a likelihood of a user accepting an offer.  Kurapati determines a maximum probability among of acceptance for several offers.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Herz to incorporate a more detailed process as shown in Kurapati to specifically indicate an offer to which a merchant can direct his efforts to present to a user.  
    Re claim 3:  Herz in view of Kurapati and further in view of Hardesty shows the method of claim 2. 
   Herz further shows the offer being sent to the vendor (abstract, para 4).  Regarding the limitation, wherein the message further includes information describing at least one criteria for the current order to fulfill for the merchant system to issue the virtual credit card, Herz shows maximizing profit calculated for offers as a criteria for the merchant (para 37).  As the offer is then sent to the vendor, in order for the vendor to make decisions about the offers, the criteria that benefits him would reasonably be provided.   
    Re claim 7:  Herz further shows wherein characteristics of the user are selected from a group consisting of: an amount of revenue the merchant system received form the user during a specific time interval, a frequency with which the user visits the merchant system, products offered by the merchant system that the user has previously purchased (paras 37, shopper profile- records of purchases/prior orders,  33, 39, 116), amounts of various orders that the user has previously purchased from the merchant system, amounts of orders that the user has previously specified by not purchased from the merchant system, and any combination thereof.
   Re claim 8: Herz further shows wherein characteristics of one or more prior orders by the user from the merchant system are selected from a group consisting of: a number of times the user has accessed information about a product via the merchant system (para 131), a number of times the user has previously purchased the product, a number of times the user has previously selected the product for purchase but not purchased the product, and any combination thereof.  
   Re claim 9:  Herz further shows wherein one or more criteria for the merchant system issuing the virtual credit card to the user are selected from a group consisting of: one or more specific product identifiers, a specific time interval, a threshold amount of revenue to the merchant system (para 37, expected profit of an offer), and any combination thereof.
   Re claims 10-12 and 16-18:  the limitations of claims 10-12 and 16-18 closely parallel the limitations of claims 1-3 and 7-9, respectively, and are therefore rejected under a similar rationale. 
Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herz in view of Kurapati and further in view of Hardesty and further in view of Gold et al. (U.S. 2005/0144084).                   
   Re claim 4:  Herz in view of Kurapati and further in view of Hardesty shows the method of claim 1. 
   Herz, Kurapati and Hardesty do not expressly show wherein the message includes instructions specifying when the message is displayed.
   Gold shows an on-line shopping session and analysis occurring for a message to be delivered to a customer regarding offers (e.g., paras 6, 7, 14, where items in customer cart are monitored, and information provided to an analytical program, that then prepares a message provided before the session ends).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Herz, Kurapati and Hardesty that show providing offers to a user, the method of Gold that alerts users to offers in a current session to more directly and meaningfully market to each customer which leads to increased sales for the merchant (para 14). 
   Re claim 5:  Herz in view of Kurapati and further in view of Hardesty and further in view of Gold shows the method of claim 4.
   Regarding the limitation, wherein the instructions specify that the message is displayed when the merchant system adds an additional product to the current order, Kurapati shows an example where an indication shows an additional item needed to added to an order to receive a reward  (para 412, describing a disclosure of an offer during a current transaction, where the example discloses an offer upon purchase of an additional item).  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Herz showing presenting offers to a merchant and user, to have incorporated Kurapati that shows additional requirements to qualify for an offer, as may be desired by a provider of the offer.   

   Re claim 6: Herz in view of Kurapati and further in view of Hardesty and further in view of Gold shows the method of claim 4.  
    Herz, Kurapati and Hardesty do not expressly show wherein the instructions specify that the message is displayed when the merchant system displays an online shopping basket to the user.
   Regarding the limitation, wherein the instructions specify that the message is displayed when the merchant system displays an online shopping basket to the user, Gold shows an on-line shopping session and analysis occurring for a message to be delivered to a customer regarding offers (e.g., paras 6, 7, 14, where items in customer cart are monitored, and information provided to an analytical program, that then prepares a message provided before the session ends).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Herz, Kurapati and Hardesty that show providing offers to a user, the method of Gold that alerts users to offers in a current session to more directly and meaningfully market to each customer which leads to increased sales for the merchant (para 14). 

   Re claims 13-15:  the limitations of claims 13-15 closely parallel the limitations of claims 4-6 and are therefore rejected under a similar rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Quatse et al. (U.S. 2013/0268356) – electronic systems for promotional offers 
Morin et al. (U.S. 10,706,453) – data analysis and machine learning used to provide offer recommendation to consumers 
Borchers et al. (U.S. 2020/0334719) – Using artificial intelligence to determine a probability of predictor variables satisfying a target condition

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693